Citation Nr: 1227906	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD) and an anxiety or panic disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1969.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for an acquired psychiatric disorder variously diagnosed as PTSD and a panic/anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in June 2002, the RO denied service connection for a psychiatric disability, including PTSD and a panic disorder, finding that the Veteran did not have PTSD and the Veteran did not exhibit a chronic panic/anxiety disorder in service.  

2.  Since the June 2002 rating decision, additional evidence has been submitted that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2002 decision that denied service connection for a psychiatric disability, including PTSD and anxiety/panic disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  The evidence received since the RO's June 2002 determination is new and material, and the claim for service connection for a psychiatric disability, including PTSD and anxiety/panic disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied with regard to the appellant's claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disability, including PTSD in the present case, the Board concludes that the VCAA does not preclude the Board from adjudicating this matter.  This is so because the Board is taking action favorable to the appellant with regard to the new and material issue on appeal, and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  See also Kent v. Nicholson, 20 Vet. App. 1 (2006) (addressing adequate notice in cases concerning new and material evidence).

II. Analysis

A June 2002 RO decision denied service connection for a psychiatric disability, including PTSD and anxiety/panic disorder, finding that there was no current diagnosis of PTSD and that a chronic anxiety/panic disorder did not have its onset in service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in September 2004.  The evidence added to the record since the June 2002 RO decision includes private medical records and reports, dated from 2001 to 2011, Vet Center reports, dated from November 2004 to October 2008, a May 2011 VA examination report, and the Veteran's written statements in support of his claim. 

Among the new records is a June 2004 signed statement from M.C., D.O., to the effect that he treated the Veteran for many years for an anxiety disorder.

Signed statements, dated in November 2004, September 2007, and October 2008 from N.E.M., M.S., a Vet Center counselor, indicate that the Veteran had an anxiety disorder, not otherwise specified (NOS), since military service.

In March 2009 and February 2010 signed statements, J.W.G., M.D., a family practitioner, said that he treated the Veteran for many years and recently examined him for his anxiety disorder with panic attacks.  Dr. J.G. opined that the Veteran had PTSD that caused his anxiety disorder with panic attacks that he believed was all related to the Veteran's anxiety neurosis for which he was treated during military service.

Also added to the record is a May 2011 VA examination report reflecting that a psychologist examined the Veteran and diagnosed a panic disorder without agoraphobia, unrelated to service.

An August 2011 private psychiatric evaluation report, S.J., M.D., diagnosed the Veteran with depression, NOS, a need to rule out a major depressive disorder, PTSD, and a need to rule out a panic disorder without agoraphobia.

The evidence added to the record since the June 2002 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had PTSD, the March 2009 and February 2010 statements from Dr. J.G., and the August 2011 private psychiatric evaluation from Dr. S.J., reflecting a diagnosis of PTSD, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The claim of service connection for an acquired psychiatric disorder, claimed as PTSD or anxiety/panic disorder is reopened. 


ORDER

New and material evidence having been received to reopen the previously denied claim for service connection for a psychiatric disability, claimed as PTSD and a panic/anxiety disorder, the appeal is granted to this extent. 


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment do apply to the Veteran's claim because he attributes his psychiatric disorder to fear of hostile military or terrorist activity during his service in the Republic of Vietnam, namely exposure to rocket and mortar fire at or near Camp Bearcat in early 1968.  In August 2007, the RO verified the Veteran's stressors. 

In his March 2005 notice of disagreement, Veteran said that "[i]n June or July 1970, [he] was hospitalized in Latrobe Area Hospital" and after four or five days was discharged "and told it was just [his] nerves".  A specific request for inpatient records for the Veteran's June or July 1970 hospitalization at the Latrobe Area Hospital should be done prior to appellate consideration of his claim.

In an October 2008 statement from the Vet Center in McKeesport, PA, it was noted that the Veteran continued to receive treatment from that facility.  Updated Vet Center records, dated since October 2008, should be requested.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary information and authorization from the Veteran, obtain all records regarding his in-patient treatment at Latrobe Area Hospital in June or July 1970, and Veteran's treatment at The Vet Center in McKeesport, Pennsylvania, for the period from October 2008 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completing the development action requested above, request an addendum from the May 2011 VA examiner.  If that examiner is unavailable, the claim should be referred to another examiner and an examination should be scheduled if deemed necessary.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should review the additional evidence added to the record since the May 2011 examination and determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed.  

3. Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a panic/anxiety disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


